The opinion of the court was delivered by
Stiles, J.
The only point for decision in this case is as to what effect is to be given to Gen. Stat., § 3136, which requires the county auditor to procure a full set of weights and measures for his county, at the expense of the county, when such weights and measures have not already been provided. The auditor of Wahkiakum county, it is alleged in the complaint, procured a set of weights and measures from appellant, of the value of §311.65, the county at the time of the auditor’s order not being provided with such instruments. The commissioners refused to allow, the appellant’s claim, and hence this suit. The court below held a general demurrer well taken on the ground that it was not alleged that the commissioners had authorized the purchase, or subsequently ratified it.
The argument of the respondent is, that the general scheme of county government which prevails in this state *211contemplates that the board of commissioners shall be the business and financial agent of each county, and that to uphold the auditor in any independent action of this kind would be to trench unlawfully upon the general plan and spirit of the statutes. But we think that inasmuch as the legislature is the author of the general plan, its unmistakable intention to make an exception in the case of the purchase of weights and measures must be respected.
The judgment is therefore reversed, and the cause remanded with directions to the superior court to overrule the demurrer.
Dunbar, C. J., and Hoyt, Scott and Anders, JJ., concur.